Citation Nr: 0943113	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  03-28 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II, including as secondary to herbicide exposure.  

2.  Entitlement to service connection for hypertension, as 
secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran had active service from August 1963 to August 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the RO.  

The RO also denied service connection for hypertension, 
claimed as secondary to diabetes mellitus and entitlement to 
nonservice-connected disability pension benefits.  

In a decision promulgated in June 2005, the Board denied the 
Veteran's claims of service connection for diabetes mellitus, 
Type II, SVT, rectal polyps and hypertension.  The Board also 
denied entitlement to nonservice-connected disability pension 
benefits.  

The Veteran subsequently appealed the claims of service 
connection for diabetes mellitus, SVT and hypertension to the 
United States Court of Appeals for Veterans Claims (Court).  
The Veteran did not appeal as to the claim of service 
connection for rectal polyps and the matter of nonservice-
connected pension benefits.  

In an April 2007 Memorandum Decision, the Court vacated that 
part of the Board's July 2002 decision that denied service 
connection for diabetes mellitus, SVT and hypertension and 
remanded these matters to the Board for further 
consideration.  

In October 2007, the Board denied the Veteran's claim for SVT 
and remanded the claims for diabetes and hypertension for the 
purpose of undertaking additional development and 
adjudication.  These matters are again before the Board for 
the purpose of appellate disposition.  



FINDINGS OF FACT

1.  The Veteran is shown as likely as not to have been 
exposed to herbicides while serving at Eglin Air Force Base 
during his period of active service.  

2.  The currently demonstrated diabetes mellitus is shown to 
have been manifested to a degree of at least 10 percent in 
2002.  

3.  The currently demonstrated hypertension is shown as 
likely as not to be due to the Veteran's diabetes mellitus.  
.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by Type II diabetes mellitus is 
presumed to be due to herbicide exposure during active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1132, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by hypertension is proximately due to 
or the result of the now service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development 
of a claim.

The VA regulations for the implementation of VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).  However, in light of the favorable 
action taken hereinbelow, the Board finds that further 
discussion of VCAA compliance is not necessary at this time.

The Veteran contends that his current diabetes mellitus is a 
result of herbicide exposure during active military service.

Certain diseases, such as diabetes, are presumed to be the 
result of exposure to herbicides, such as Agent Orange.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Unless there 
is affirmative evidence to the contrary, a veteran, who 
served in Vietnam during the period beginning January 9, 
1962, and ending on May 7, 1975, is presumed to have had such 
exposure.  38 C.F.R. § 3.307(a)(6)(iii) (2009).

Despite the Veteran's contentions, there is no competent 
evidence of record that he performed any active service in 
the Republic of Vietnam.

Nevertheless, veterans who were otherwise exposed to such 
herbicides may also take advantage of those presumptive 
health effects.  However, unlike Vietnam veterans, they are 
required to prove that they were, in fact, exposed to 
herbicides during their military service.  That is, they do 
not enjoy the benefit of a presumption of exposure as do 
Vietnam veterans.  38 C.F.R. § 3.307(a)(6)(iii) (2009).

The Veteran also asserts that he was exposed to herbicides 
while stationed at Eglin Air Force Base.  His service 
personnel records reflect he was present at the base from 
February 1964 to October 1965.  

Records from the United States Center for Disease Control 
(CDC) show that between 1962 and 1970, the United States Air 
Force conducted tests at Eglin Air Force base to evaluate the 
effectiveness of spray patterns used in delivering various 
herbicides including Agent Orange.  Further, CDC records show 
that Agent Orange and other herbicides were stored at Eglin 
Air Force Base. 
See, e.g., www.atsdr.cdc.gov/hac/pha/eglin/egl-p2.html.  

Accordingly, the Board finds that the Veteran is shown as 
likely as not to have been exposure to herbicides while on 
active duty.  

The submitted medical records show that the Veteran was 
treated for diabetes mellitus, Type II, beginning in 1995.  
At the time of the July 2002 VA examination, he was noted to 
have been using Glyburide, Metformin and Actos and following 
a restricted diet.  Accordingly, the Board finds that the 
Veteran's diabetes mellitus manifested to a degree of 10 
percent or more following service.  

Since the Veteran was exposed to herbicides and he has been 
diagnosed with Type II diabetes mellitus, the Board finds 
that service connection for this disability is presumed.  See 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.102, 3.309(e).  

The record also reflects that the Veteran has been diagnosed 
with hypertension, which, according to the July 2002 VA 
examiner was "related to diabetes mellitus."  

Therefore, service connection may also be granted for this 
disability on a secondary basis.  See 38 C.F.R. § 3.310 
(2009).  


ORDER

Service connection for diabetes mellitus, Type II, is 
granted.  

Secondary service connection for hypertension is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


